Affirmed by unpubhshed PER CURIAM opinion.
Unpubhshed opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo Albert Plater appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. See United States v. Hood, 556 F.3d 226 (4th Cir.2009). Accordingly, we affirm for the reasons stated by the district court. United States v. Plater, No. 8:97-cr-00408-PJM-1, 2008 WL 2543435 (D. Md. filed June 24, 2008; entered June 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.